 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDJoseph F. Whelan Company, Inc. and Charles T.Wiltse. Case 29-CA-1000414 December 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND DENNISOn 30 June 1983 Administrative Law JudgeSteven Davis issued the attached decision. The Re-spondent filed exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and Order.The judge found that the Respondent violatedSection 8(a)(1) of the Act by discharging employeeWiltse for refusing to participate in a disciplinaryinterview without a union representative. Contraryto the judge and for the reasons set forth below,we find that the Respondent acted lawfully when itdischarged Wiltse for refusing to obey an order togo to the manager's office without a union repre-sentative.During Wiltse's 6 years of employment as atruckdriver for the Respondent, he had receivedeight written warnings. He received four of thesewarnings in the 10 months before his discharge on10 June 1982, two of which stated that the Re-spondent would take other action against him if hispoor work performance continued and the thirdstated that the Respondent was asking for a hearingat which it would request permission to dischargehim for poor work performance. After the fourthwarning, there were two hearing sessions in Apriland May 1982 about the Respondent's request todischarge Wiltse, and a third session was scheduledfor late June.On 9 June 1982 a customer where Wiltse wassupposed to be making a delivery called Respond-ent Manager Cotter to complain that Wiltse wasnot with his truck so it could not be unloaded.Cotter asked the customer to have Wiltse callwhen he returned. When Wiltse called about 15minutes later, he told Cotter that he had taken hislunch break from 1 to 1:30 p.m., even though thecustomer's employees took their lunch breaks from12:30 to 1 p.m., because he believed he was not al-lowed to stop for lunch until that time under thecontract. Cotter said that Wiltse was wrong aboutthe lunch hour provisions of the contract and thathe should have called the office when he took adifferent lunch period from the customer's employ-ees. Wiltse said he did not know that rule. Cottersaid it had always been the rule that you shouldcall because "you just don't walk away from thetruck when the warehouse is operating." Cotterended the conversation by telling Wiltse to getback to his truck, unload it, and "I'll show you to-morrow, you're wrong about this lunch hour."On 10 June 1982, at the morning "shape" wheredrivers' work assignments were made, Cotterhanded Wiltse his work assignment book and toldhim to come into the office next to the drivers'room. Wiltse asked if shop steward Sorensen wasthere. Cotter said he was not. Wiltse said he wouldnot go into Cotter's private office for a talk with-out Sorensen being present. Cotter said that ifWiltse did not come into the office he could notwork. Wiltse again refused to enter the office.Cotter then took Wiltse's work book, and Wiltseleft the Respondent's terminal. That day, Cottersent Wiltse a letter stating he was discharged be-cause of his actions on 9 June at Krasdale Foodsand on 10 June at the Respondent's facility, "whenyou refused an order to come into the office to co-operate with the company in straightening out thepreviously mentioned incident at Krasdale."The judge found that, on most of the other occa-sions when Wiltse received written warnings,Cotter had asked Wiltse during the morning"shape" to come into the office for a talk. Eachtime Wiltse went into Cotter's office, where theshop steward was waiting, and discussed the inci-dent with Cotter and the steward. Then Cotterhanded Wiltse a written warning a few days later.Based on this past practice and on the scheduledhearing about the Respondent's request to dis-charge Wiltse, the judge found that Wiltse reason-ably believed the 10 June interview might result indisciplinary action against him. Relying on the Su-preme Court's Weingarten decision,' the judge con-cluded Wiltse was entitled to have a union repre-sentative present at this interview, and, therefore,the Respondent violated Section 8(a)(1) of the Actwhen it discharged Wiltse for refusing to partici-pate in the interview without a union representa-tive.Significantly, the judge found that the Respond-ent fired Wiltse "only for his refusal to enter theoffice."2 We agree. Based on this finding, we con-clude that the Respondent acted lawfully underRoadway Express.3 In Roadway Express, we statedNLRB v J Weingarten, 420 U S 251 (1975)2 JD, sec II,B, par 12Roadway Express, 246 NLRB 1127 (1979)273 NLRB No. 51 JOSEPH F WHELAN CO341that an employer does not first have to assure anemployee that his representative will be present ata meeting in order to induce the employee to leavethe -plant floor. Thus, if the employer, as here, asksthe employee to leave the work area to go to an-other location where further discussion can occurin private, the employee acts at his peril if he de-clines to do sb.4 In this case, Wiltse's refusal toreport to the office as directed by Cotter clearlyundermined the Respondent's right to maintain dis-cipline and order, especially as it occurred in thedrivers' room while Cotter was making work as-signments. Although Wiltse was entitled to refuseto participate in an interview in the absence of therequested representation, he was not privileged toignore the Respondent's order, to report to theoffice. in an attempt to compel the Respondent toconduct its business in the work area. Accordingly,we find that the Respondent did not violate theAct when it discharged Wiltse for refusing to obeyan order to go to the office, and we shall dismissthe complaint.ORDERThe complaint is dismissed.4 United States Steel Corp, 253 NLRB 593 (1980)DECISIONSTATEMENT OF THE CASESTEVEN DAVIS, Administrative Law Judge. Pursuantto a charge filed on October 6, 1982, by Charles TWiltse, a complaint 'was issued by Region 29 of the Na-tional Labor Relations Board on November 30 againstJoseph F. Whelan Company, Inc (Respondent). Thecomplaint alleges that Respondent violated Section8(a)(1) of the Act by discharging Wiltse on June 10 be-cause he requested that a union representative be presentfor a disciplinary interview, and because he refused toparticipate in such interview without a union representa-tive.On the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe brief filed by Respondent, I make the followingFINDINGS OF FACTI. JURISDICTIONRespondent, a New York corporation, having its prin-cipal office and place of business at 439 West 54th Street,New York, New York, and a truck depot at 400 WesternAvenue, Staten Island, New York, is engaged in provid-ing transportation and related services. During the yearending December 1981, it derived gross revenues inexcess of $50,000 from services performed for Proctor &I All dates are in 1982 unless otherwise statedGamble Company, Inc., located in New York, whichcompany annually produces goods valued in excess of$50,000 which it ships directly out of the State in whichit is located Respondent admits and I find that it is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act, and that Truckdriv-ers Local Union No. 807, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica (the Union), is a labor organization within themeaning of Section 2(5) of the Act.II. ALLEGED UNFAIR LABOR PRACTICESA Facts1. BackgroundWiltse, hired by Respondent on April 19; 1976, as atruckdriver, has been a member of the Union during hisemployment thereWiltse has had a very poor work record. During his 6years of employment he has received 8 written warningnotices which set forth the details of such alleged infrac-tions as having several traffic accidents which causeddamage to the truck and failing to orally report an acci-dent; taking excessive time while unloading the vehicleat certain stops and also between such delivery stops;writing false, later times of deliveries on his worksheet inorder to make it appear that it took longer to make cer-tain deliveries than it actually took; taking excessiveovertime; stopping for coffee during work hours; failureto note on a receipt why all the items scheduled for de-livery to a customer were not delivered, failure to travelby the most direct route between deliveries; failure tocall the office if delayed at a delivery stop; driving withthe brakes on, causing damage to two tires, inability toproperly park the truck, ignoring the instructions of amechanic, thereby causing the truck to stall which result-ed in a mechanic being sent to fix the truck.2Robert Cotter, Respondent's manager of the StatenIsland facility, handed Wiltse the warning notices at theterminal 3 About 1 to 3 days prior to the delivery ofeach warning notice, Cotter, during the morning shape,on handing Wiltse his assignment book for the day'swork, asked him to come into the office because hewanted to talk to him.4 On each occasion, Wiltse enteredCotter's office where he spoke with Cotter and the shopsteward concerning the incident. About 1 to 3 days afterthe meeting, a warning notice concerning the incidentdiscussed was delivered to WiltseIt should be noted that the warning letters of Septem-ber 1 and October 2, 1981, contained the following ad-monition.2 The notices are dated September 15, 1976. February 17, 1978, March26 and September 25, 1980. September 1 and October 2, 1981, and Janu-ary 15 and March 23, 19823 The parties' Collective-bargaining agreement provides that the warn-ing letter must be issued within 7 days of the incident involved4 However, on one or two occasions, ,the shop steward told Wiltse thatCotter wanted to speak with him and, on another occasion. Cotter begantalking to Wiltse alone but then stopped the conversation and he (Cotter)called the steward in so that he could be a party to the conversation 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDIf this poor work performance continues or if thereare any other violations" of the labor agreement byyou we will take other action against you._ 2. The events of 1982The warning letter of January 15 specified incidentsinvolving excessive time in unloading the truck at Re-spondent's terminal: failure to call the office when de-layed at a customer; ignoring a mechanic's instructions,and causing the truck to stall, which resulted in Re-spondent incurring the time and expense of having a me-chanic service the broken truck in the field. The letterended with the following:Your work performance has not improved as youhave been warned in the past. Your attitude seemsto be that the company will just have to go alongwith whatever you do or say you have done, thatwhatever amount of time you take will have to beaccepted, that whatever the costs are none of yourconcern. We are therefore asking for a hearing forpermission to discharge you for poor work perform-anceThe parties' collective-bargaining agreement contains aprovision whereby the Company may ask for an arbitra-tion hearing at which permission is requested to dis-charge an employee. Generally, the employee continuesworking until the arbitrator issues a decision as to wheth-er the employer may properly discharge the grievant 5On March 23, a warning letter was given to Wiltse.The letter related an incident in which his trailer hit abridge, causing a hole in the trailer's roof. The lettercriticized his carelessness in striking the bridge; his fail-ure to examine the damage to determine whether theroof was torn, thereby exposing the cargo to possibleprecipitation; and failing to immediately orally ieport thedamage.A hearing on Respondent's request for permission todischarge Wiltse was held on three separate dates, thelast session being held on June 24 The General Counselclaims that, at the April 8 hearing, the arbitrator directedRespondent to. retain Wiltse during the pendency of thehearing. "Respondent disputes this. The transcript of thehearing is unclear on this issue.6 I need not resolve thisdispute inasmuch as I do not believe that it affects myultimate resolution of this case. It is fact, in 'any event,that Wiltse was discharged on June 10, prior to the .lastarbitration hearing date which took place on June.24.On June 9, Wiltse was assignethto make a delivery toKrasdale Foods. About 1:20 p.m. that day the receivingmanager at Krasdale called Cotter, complaining that the5 By retaining the employee until the decision, the employer avoids li-ability for backpay .which it would have incurred if it had first fired theemployee and then later received a decision that the discharge was notjustified6 The arbitrator said the following at different parts of the hearingMR CHAIRMAN Leave [sic] him work until I hear the case Imean that is my ruling You request to discharge the mail Now,somebody has been postponing this, but I don't know what sideMR CHAIRMAN Either you discharge him, or I am going to lethim work Because he has go to work until you request for dis-chargedriver was not with his truck. She said she 'would not beresponsible for any detention charges Cotter asked themanager to have Wiltse call him. About _1:35 p.m Wiltecalled and told Cotter that the Krasdale employees tooktheir lunch period from 12:30 to 1 p.m. but he could notstop for lunch then because, inasmuch, as he started workat 9 a.m. that day, he believed that he could take alunchbreak only between the fourth and sixth hour, sothat the earliest he could take lunch would be 1 p.m.Wiltse accordingly took his lunch period from 1 to 1:30p.m. Cotter replied that Wiltse was Wrong about hislunch period being between the fourth and sixth hour,and was also wrong in not calling the office when hetook a lunch period different from that which the cus-tomer's employees take. Wiltse responded that he did notknow that that was the rule and asked which rulenumber he was referring to. Cotter said that it hadalways been a rule. "Everybody calls in. You just don'twalk away from the truck when the warehouse is operat-ing." The conversation continued for a few_ minutes andCotter finally told Wiltse: "Look, they're irate up there.Get back to the truck, and we'll straighten [this] out to-morrow. Just get that load off now, and I'll show youtomorrow, you're wrong about this lunch hour."The following day, June 10, at the morning shape,Cotter gave Wiltse his work assignment and book andtold him to come into the office. 'Wiltse asked if EddieSorensen, the shop steward, was there. Cotter said hewas not.7 Wiltse refused to go into Cotter's office.8Cotter told Wiltse that if he did not come into the officehe could not work Wiltse again refused to enter, Cottertook the wOrk book from Wiltse and Wiltse leftThat day Cotter sent a letter of discharge to Wiltsewhich stated.. .This is to inform you that you are hereby dis-charged because of your actions of June 9, 1982 atKrasdale Foods and June 10, 1982 at Staten Islandwhen you refused an order to come into the officeto cooperate with the company in straightening outthe previously mentioned incident at Krasdale• On June 24 the final arbitration hearing was held, andon July 20 the arbitrator issued his decision in which hefound that Respondent had just cause to discharge Wiltseon June 10. The arbitrator's conclusion is as follows:After hearing all- of the testimony offered at thishearing, the undersigned is persuaded that thegrievant wants to do everything his way regardlessof what his way is going to do to the Company, thelabor agreement, promulgated rules of operation orthe Union By several of his self-willed acts he was•posited just- cause for his own discharge by theCompany.7 Sorensen was not at work that dayWiltse claims he told Cotter that he would not go into Cotter's pri-vate office for a talk without Sorenson being present I credit his state-ment JOSEPH F. WHELAN CO343Therefore, I rule that the discharge of the griev-ant by the Company was for just cause and ishereby sustained.B. Analysis and DiscussionThe General Counsel alleges that Wiltse was dis-charged on June 10 because he requested that a unionrepresentative be present for a disciplinary interview andbecause he refused to participate in the interview 'with-out a union representative being present, in violation ofhis rights as set forth in NLRB v. J. Weingarten.9 Re-spondent contends that the requested June 10 meetingwas only for the purpose of explaining the contractualprovision concerning lunch hours to Wiltse, and was aroutine and informal meeting not requiring the presenceof a union representative Respondent argues that Wiltsewas not discharged for refusing to attend the meetingwithout a steward, but rather was discharged for refus-ing to participate in the meeting in which he was to beshown that he was mistaken as to his understanding ofthe contract relating to lunch. periods.In Weingarten, the Supreme Court held, in agreementwith the Board, that employee insistence on union repre-sentation at an investigatory interview, which the em-ployee reasonably believes might result in disciplinaryaction against him, constitutes protected concerted achy-ity.IoI believe that the evidence is clear that Wiltste reason-ably believed that the interview that Cotter requested onJune 10 might result in disciplinary action."On June 9, when the dispute arose" over Wiltse's fail-ure to take the proper lunch period, and his failure tocall Respondent when he took a lunchbreak differentfrom that which the customer's employees took, it wasclear, as Cotter conceded, that Wiltse was taking exces-sive time because he stopped work between 12 30 and 1p m., and also took his 30-minute lunchbreak between 1and 1.30 p.m." In the past, Wiltse had been accused oftaking excessive time, for which he was called into Cot-ter's office, discussed the matter with him in the presenceof the shop steward, and had also, shortly after the meet-ing, received a warning letter regarding his taking exces-sive time. Moreover, the collective-bargaining agreementstates that theft of time "is recognized as an offense forwhich severe disciplinary measures may be invoked."9 420 U S 251 (1975)10 The complaint alleges that the unlawful discharge occurred becauseof Wiltse's request for a union representative at a "disciplinary" inter-view The distinction between disciplinary and investigatory interviews isof no moment since the Board has held that "the full purview of protec-tions accorded employees under Weingarten apply to both 'investigatory'and 'disciplinary interviews, save only those conducted for the exclusivepurpose of notifying an employee of previously determined disciplinaryaction " Baton Rouge Water Works Co, 246 NLRB 995, 997 (1979)" The test for determining whether an employee reasonably believesthe interview might result in disciplinary action is measured by objectivestandards under all the circumstances of the case rather than by an em-ployee's subjective motivations, Weingarten, supra at 257 fn 5 I accord-ingly sustain Respondent's objection to a question asked of Wiltse as towhy he asked for the presence of steward Sorensen on June 10 I havetherefore not considered nor relied on Wiltse's subjective answer to thequestion in making my findings and conclusions herein12 Vv'iltse was only entitled to take 30 minutes for lunchTwo of the prior warning letters" which involved ex-cessive time cautioned that "if this poor work perform-ance continues or if there. are any other violations of thelabor agreement by you we will take other action againstyou" Wiltse apparently believed that it was necessary toanswer, three of the warning letters concerning excessivetime, and he did so by writing responses with attacheddocumentary evidence on April 3 and .October 7, 1980,and September 9, 1981. Wiltse therefore took these warn-ing notices seriously enough to attempt to rebut their al-legations which is an indication that on June 9, whenCotter told him he would speak with him the followingday, Wiltse reasonably believed that discipline mightresult from the interview.It should' be noted that Wiltse had also received awarning letter in the past regarding his failure to call theoffice when there was a delay at a customer. On. June 9,Cotter accused Wiltse of a similar offense failing to callin when he took a different lunch hour from the custom-er's employees, thereby causing a delay Cotter concededthat he would have spoken to Wiltse about that issue onJune 10 also.Furthermore, when Cotter requested his presence at a:meeting on June 10, Wiltse was "at risk" Respondenthad already requested permission to discharge him andtwo arbitration hearing sessions had already been held onhis discharge, the last one only 3 weeks earlier, and thefinal hearing to be held only 2 weeks later, on June 24.'4In addition, the June 10 request for a meeting withWiltse followed the past pattern of such interviews. Therequest occurred at the morning shape; the steward waspresent at the interview which took place in Cotter'soffice; the interview related to some wrongdoing byWiltse immediately prior to the meeting; and the sessionwas followed by the issuance of a warning letter 1 to 3days later incorporating the matters discussed at theinterview. Respondent argues that there have been occa-sions in the past where Cotter spoke alone with Wiltse.However, such occasions, as testified by Cotter, all in-volved incidents of alleged malfeasance by Wiltse, and asto which he could have requested the presence of 'asteward but apparently did not do so as was his right.Thus, objectively viewing the circumstances whichWiltse confronted when requested to meet with Cotter -on June 10, we see that (a) he was accused on June 9 oftheft of time, an offense recognized in the contract pun-ishable by "severe disciplinary measures," and for failingto report a delay at a customer, as to both of which hehad received warning letters in the past, (b) he was toldon June 9 that he was to talk to Cotter the following dayabout these matters, (c) the past practice had been that13 The warning letters are dated September l 'and October 2, 198114 Respondent argues that the fact that Wiltse was given the right bythe arbitrator to remain at work until a decision was issued leads to theconclusion that he could not have reasonably believed that he would bedischarged until such time However. Weingarten requires only that theemployee reasonably believe that the interview might result-In disciplineAs set forth above, Wiltse reasonably believed that the interview mightresult in discipline and it did•his discharge that day Moreover, he wasdischarged in part as set forth in the letter of June 10, for the June 9incident for which the interview was sought•prior to the Issuance of thearbitrator's decision 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhen a request for -interview was made in the circum-stances in which it was made on June 10, the interviewhad been with the steward present, was concerned withhis alleged incompetence, and was followed by the issu-ance of a warning letter, and (d) he was "at risk" in thata request had already been made for his discharge andtwo arbitration sessions had already been held.•Under these circumstances, the evidence is- over-whelming that on June 10, Wiltse reasonably . believedthat the interview might result in disciplinary action, andhe therefore had a right to have a steward present at theinterview.i5On June 10, when Cotter asked Wiltse to come intothe office, Wiltse asked if Sorensen, the shop "steward,was there. Cotter said he was not." Wiltse refused to gointo Cotter's office without Sorensen present 17 Cottertold Wiltse that if he did not come into the, office he.could not work. When Wiltse again refused, Cotter tookthe assignment book from him -In this circumstance, the Employer had the choice ofgiving the employee time or a postponement to obtainthe representation or, as the Supreme Court pointed out:in J. Weingarten, 420 U.S. -at 258-259 (adopting theBoard's statement in -Mobil Oil, supra, 196 NLRB at1052), of "advis[ing] the employee that it will not pro-ceed with the interview unless the employee isto enter the interview accompanied by his representative.The employee may then refrain from participating in theinterview, thereby protecting his right to representation,but at the same time relinquishing any benefit whichmight be derived from the interview. The employerwould then be free to act on' the basis of information ob-tained from other sources." Respondent did none ofthese things."In its letter of June 10 to Wiltse, Respondent statedthat he was discharged: "because of your actions of June9, 1982 at Krasdale Foods and June 10, 1982 . . . when',you refused an order to come into the office to cooper-ate with the Company in straightening out the Previously" I reject Respondent's argument that the June 10 interview was onlyfor the purpose of explaining the contractual provisions, relating to lunch'period to Wiltse, to correct his misunderstanding of the contract, and 'to.prevent further similar incidents Wiltse was not advised of this-whenCotter requested that he go into the office on June 10 Moreover, theextreme form of discipline†discharge†was Imposed on Wiltse in partaccording to the June 10 letter for the June 9 incident Northwest Engi-neering Co. 265 NLRB 190 (1982), relied on by Respondent, is inappo-site That case involved a "general shop meeting, informational in.nature," to review work rules,- at which all the employees were presentThe purpose of the meeting was stated at the outset, "it did not relate toany one specific employee or to any single instance of purported miscon-duct or deficiency in performance," and no discipline was Imposed Incontrast, the Instant case involved a situation where only Wiltse wasasked to go Into the office for a private meeting with Cotter He was nottold that the purpose of the meeting was to explain the contractual provi-sions relating to the lunch period The purpose of the meeting clearlywas to discuss his wrongdoing of the previous day, and discipline wasimposed18 Sorensen was not at work that day There was no evidence as towhether alternate shop steward Freddie O'Neal was available17 Cotter agrees that Wiltse refused to come into the office I creditWiltse's statement that he refused to speak to Cotter without union repre-sentation In view of Wiltse's reasonable belief that the interview wouldresult in discipline, it is manifest that he would have expressly refused toenter unless Sorensen was present18 Super Valu Xenia, 235 NLRB 1581, 1591 (1978)mentioned incident at Krasdale." At the, hearing, whenasked by the General Counsel why he discharged Wiltse,Cotter replied: "Because he refused to come in and letme show him that he was wrong in his interpretation ofthis lunch hour." Indeed, the circumstances of the dis-charge lead me to agree that Wiltse was fired only forhis refusal to enter the office." Inasmuch as Wiltse hada right to have a union representative present at theinterview, his refusal to engage in the meeting without arepresentative present, and his discharge for doing so is aviolation of Section 8(a)(1) of the Act.2‡CONCLUSIONS OF LAW1.Respondent Joseph F. Whelan Company, Inc. is,and at all times material herein, has been, an employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.2.'Respondent violated Section 8(a)(1) of the Act bydischarging Charles T. Wiltse on June 10, 1982, becauseWiltse requested that a union representative be present atan interview which he reasonably believed might resultin disciplinary action against him and because Wiltse re-fused to participate in said interview without a unionrepresentative.3 The aforesaid unfair -labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYIn cases where an employee has been discharged forrefusing to participate in an interview conducted in dero-gation of his Section 7 right to a representative, a make-whole remedy is appropriate.21 However, in this case,the General Counsel states that he does not claim thatWiltse's later discharge, as found by the arbitrator in hisdecision issued on July 20, 1982, was violative of theAct. Accordingly, the General Counsel does not seek re-instatement for Wiltse, and seeks backpay only for theperiod from June 10 to July 20, 1982 22I therefore recommend that Respondent be ordered tomake Wiltse whole for any loss of earnings he may havesuffered as a result of the discrimination against himfrom June 10 to July 20, 1982.22 The amount of backpay12 Respondent could not have immediately discharged Wiltse for'theftof time since the contract states that such an offense is not a ground forimmediate discharge Moreover, Wiltse had been similarly accused ofsuch wrongdoing in the past but had not been fired on the spot for thatreason before20 Ladies Garment Workers Union v Quality Mfg Co. 420 U S 276(1975)21 Salt River Valley Water Users' Assn, 262 NLRB 970 (1982)-22 The complaint allegations are consistent with these contentions ofthe General Counsel I need not therefore reach the question of whetherthe arbitrator's award meets the criteria set forth in Spielberg Mfg Co.112 NLRB 1080 (1955)'23 I reject Respondent's contention that the backpay period should bereduced because of Wiltse's failure to provide the arbitrator with a tran-script of the hearing in a timely manner Wiltse requested that his attor-ney engage a court reporter to record and transcribe the June 24 arbitra-tion hearing The arbitrator required that a copy of the transcript be sentto him On July 14, 1982, Wiltse's attorney advised the arbitrator that thetranscript "would not be forthcoming and the Impartial Chairman shouldnot wait any longer before rendering his award" The arbitrator issuedContinued JOSEPH F WHELAN CO345shall be computed in' the manner set forth in E W. Wool-worth Co., 90 NLRB 289 (1950); With interest thereon tohis decision on July 20 In the absence of proof that any delay in the arbi-trator's Issuance of his decision was caused by Wiltse's.failure to providea copy of the transcript as promised, I cannot find that the backpayperiod should be limited There was no evidence that *there was anybe -computed ,in the manner prescribed in Florida SteelCorp., 231 NLRB 651 (1977).24[Recommended' Order omitted from publication.]delay in the issuance of the award Thus, the arbitrator was advised onJuly 14 that he would not receive the transcript and it was mit until July20 that the award was issued24 See generally Isis Plumbing Co, 138 NLRB 716 (1962)